Citation Nr: 0945444	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
residuals of shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In the Board's September 1, 2009 decision, the Board noted 
that the Veteran filed a claim of entitlement to an increased 
disability rating for his service-connected shell fragment 
wound scars, left lumbar region with retained metallic 
fragments in June 2006.  Moreover, subsequent medical 
evidence, to include an August 2006 VA examination indicates 
that there are muscle-related and scar-related manifestations 
of this disability.  In addition, the issue of entitlement to 
service connection for a knee disorder was raised in a 
November 2007 statement in support of claim received by the 
Veteran.  The Board again refers these issues to the RO for 
appropriate disposition.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a bilateral 
foot disorder.  He attributes this condition to an inservice 
injury.  Alternatively, he contends that this condition has 
been aggravated by his service-connected shell fragment wound 
residuals.

The Board's September 2009 remand in this case directed the 
RO to provide the Veteran with notice of the information 
necessary to establish service connection on a direct basis, 
and to provide him a VA examination to address the etiology 
of any bilateral foot disorder found.  Specifically, the 
Board directed that the VA examiner "provide an opinion, in 
light of the examination findings and the evidence of record, 
whether any foot disorder found was caused or aggravated by 
the Veteran's military service, to include as secondary to 
service-connected residuals of shell fragment wounds."  
While a January 2009 VA examination report was associated 
with the Veteran's claims file, the medical opinion contained 
in the report failed to address the issue of whether any 
bilateral foot disorder found was related to military service 
on a direct basis.

During the January 2009 VA examination, after conducting a 
physical examination of the Veteran, the VA examiner 
diagnosed onychomycosis of both feet, and thereafter provided 
an opinion with respect to whether the claimant's bilateral 
foot disorder was secondary to his service-connected 
residuals of shell fragment wounds.  Specifically, the VA 
examiner opined that "[t]here [was] no evidence of any foot 
condition secondary to fragment wounds in service.  The 
isolated decrease in vibratory sensation in left foot is just 
that (an isolated finding) and not indicative of any 
neurological condition."  

However, the January 2009 VA examiner failed to provide an 
opinion as to the relationship between the Veteran's 
bilateral foot disorder and his military service on a direct 
basis, as had been directed by the Board's September 2009 
Remand.  While the VA examiner found that "[c]oncerning Cold 
Injury Residuals: No documentation in [the Veteran's service 
treatment records] or complaints of foot problems in 1954 VA 
[examination] or any other notes in [the claims file]," this 
finding is not adequate upon which to base an appellate 
decision, as it is not a medical opinion, but rather just a 
statement of the facts.  The examiner further stated that 
"no condition which would be [service-connected] was 
found."  However, whether a condition warrants service-
connection is a legal conclusion, not a medical conclusion.  
As a physician, the examiner is competent to provide an 
opinion as to the etiology of a disorder, but not to whether 
service connection for that disorder is warranted.  
Accordingly, this issue must again be remanded for an opinion 
as to the etiology of any foot disorder found.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).


In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304 (2009).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  The effect of section 1154(b) 
is that a veteran's "lay or other evidence" must be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is clear and convincing evidence 
that the disease or injury was not incurred or aggravated in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain an appropriate VA 
medical opinion to determine the etiology 
of any bilateral foot disorder found.  
The claims file must be made available to 
and reviewed in conjunction with the 
examination.  Following a review of the 
service and postservice treatment 
records, as well as the Veteran's 
statements, the examiner must state the 
etiology of any currently diagnosed 
bilateral foot disorder and whether the 
current finding of any bilateral foot 
disorder is consistent with the Veteran's 
exposure to the cold while serving in 
Korea.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

4.  FINALLY, THIS CASE HAS BEEN ADVANCED 
ON THE BOARD'S DOCKET.  Expedited 
handling is required.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


 
